DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/21/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 17-19, recites, “consists of several zones made of plastic with different properties, namely, on the one hand, at least a first zone formed by the aforementioned blocking body, and, on the other hand, at least a second zone formed 
Each of claims 2 and 16 recites “wherein the blocking body is substantially or entirely made of the first polymer “. This limitation contradicts parent claims 1 and 15 (respectively) which each recites, “wherein the blocking body is substantially or entirely made of a mixture of the first polymer and the second polymer”. The blocking body cannot be both entirely of the first polymer while also being a mixture of the first and second polymer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devos, US 2016/0115695.
Regarding claims 1 and 6-15:
Devos clearly discloses a panel of the same structural shape as the instantly claimed invention (the figures of Devos and the instant invention are virtually identical) which comprises coupling parts on at least two opposite sides 
wherein the horizontally active locking system has a male part and a female part which allow two such panels to be connected to each other on the aforementioned sides by fitting one of these panels with the associated male part in the female part of the other panel by means of a downward movement; 
wherein the vertically active locking system comprises a locking element which is fitted in one of the respective sides in the form of an insert; wherein this locking element comprises at least a blocking body, a securing section and a bending zone; 
wherein the aforementioned bending zone consists of an elastic bending zone which forms a connection between the securing section and the blocking body; 
wherein the locking element consists of a strip which is secured in a recess in the panel; 
wherein the locking element consists of a coextruded plastic strip which, viewed in cross section, consists of several zones made of plastic with different properties, namely, on the one hand, at least a first zone formed by the aforementioned blocking body, and, on the other hand, at least a second zone formed by the aforementioned bending zone; 
wherein the blocking body is substantially made of a first polymer (ABS – abstract of Devos); 

wherein the blocking body is substantially or entirely made of a mixture of the first polymer and the second polymer; or 
wherein the bending zone is substantially or entirely made of a mixture of the second polymer and the first polymer;
wherein the panel has a thickness of 15mm or less (para. 0035).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Devos, US 2016/0115695 in view of Schulte, US 8,635,829.
Regarding claims 2-5 and 16-19:
Devos explicitly discloses using a first polymer of ABS for the blocking body and a second polymer of polyurethane for the second body.
Schulte discloses a panel joint having a flexible locking element (11) wherein the locking element may be made of mixed plastic materials based on thermoplastics, duroplastics or FRP (col. 6, ll. 23-30).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633